The above numbered and styled applications for writs of error are refused. It is deemed advisable, in view of the fact that the question presented by the twenty-first assignment of error in Application No. 24,108 by H. Merlyn Cristie, et al., is not discussed in the opinion of the Court of Civil Appeals, to state that the said twenty-first assignment of error is not sustained, because it is the opinion of the court that the trial court's judgment as a whole is correctly construed as adjudging to the cross plaintiffs H. Merlyn Cristie, et al., the title and ownership of the overriding royalties or oil payments described in two assignments to Humble Oil  Refining Company, the first from Clayton N. Smith and F. L. Luckel, dated March 16, 1935, and the second from Clayton N. Smith, dated April 18, 1935, and more fully described in the trial court's judgment, against all of the cross defendants named in the cross action of the said H. Merlyn Cristie, et al., including J. E. Broussard and the cross defendants claiming under him.
The overriding royalties or oil payments are by the trial court's judgment awarded to the said cross plaintiffs and it is *Page 128 
in substance adjudged thereby that they shall be paid and delivered to the said parties out of the seven-eighths working interest held by Humble Oil  Refining Company. These provisions of the judgment by necessary implication deny to all of the parties, other than those to whom they are awarded, any ownership of or right to the said overriding royalties or oil payments. Whitmire v. Powell, 103 Tex. 232, 125 S.W. 889; Trammell v. Rosen, 106 Tex. 132, 157 S.W. 1161; De Zavala v. Scanlan, (Com. App.) 65 S.W.2d 489.
Opinion adopted by the Supreme Court April 19, 1939.